EXAMINER'S AMENDMENT
In an Interview dated 10/8/2021 Examiner proposed amending the claimed invention to place the Application in condition for allowance, the amendments consisting of adding the subject matter of dependent claim 4 into the independent claims. Applicant’s Representative, Letao Qin (Reg. No. 64,359) authorized the following Examiner’s Amendments. Independent claims 1, 5, and 10 are amended herein. Claims 2, 4, 7, and 12 are cancelled. All other remaining claims are maintained as original.

“(Currently Amended) 1. A link resource transmission method, comprising:
flooding, by a first node connected to a controller, first control routing information, wherein the first control routing 5information comprises an identifier of an area in which the first node is located; 
receiving, by the first node, second control routing information flooded by a second node, wherein the second control routing information comprises an identifier of an area in which the second node is located; 
determining, by the first node through comparison, whether the identifier of the area in which 10the first node is located is consistent with the identifier of the area in which the second node is located; 
when the identifier of the area in which the first node is located is consistent with the identifier of the area in which the second node is located, transmitting, by the first node, link data information of the first node to the second node;
transmitting, by the first node, the link data information of the first node to the controller;
eceiving, by the first node, an area identifier update instruction from the controller, wherein the area identifier update instruction comprises an updated identifier of an area in which the first 25node is located; 
suspending, by the first node, transmitting the link data information of the first node to the second node; 
determining, by the first node through comparison, whether the updated identifier of the area in which the first node is located is consistent with the identifier of the area in which the second node is located; and 26Attorney Docket 5848-00229-US 
when the updated identifier of the area in which the first node is located is consistent with the identifier of the area in which the second node is located, resuming transmitting, by the first node, the link data information of the first node to the second node.

(Currently Amended) 5. A link resource transmission method, applied to a transmission system, wherein the 5transmission system comprises a first node and a second node; and the method comprises: 
flooding, by the first node connected to a controller, first control routing information, wherein the first control routing information comprises an identifier of an area in which the first node is located; 
flooding, by the second node, second control routing information, wherein the second control routing information comprises an identifier of an area in which the second node is located; 
10determining, by the first node through comparison, whether the identifier of the area in which the first node is located is consistent with the identifier of the area in which the second node is located; 
;
transmitting, by the first node, the link data information of the first node to the controller;
receiving, by the first node, an area identifier update instruction from the controller, wherein the area identifier update instruction comprises an updated identifier of an area in which the first 25node is located; 
suspending, by the first node, transmitting the link data information of the first node to the second node; 
determining, by the first node through comparison, whether the updated identifier of the area in which the first node is located is consistent with the identifier of the area in which the second node is located; and 26Attorney Docket 5848-00229-US 
when the updated identifier of the area in which the first node is located is consistent with the identifier of the area in which the second node is located, resuming transmitting, by the first node, the link data information of the first node to the second node.

(Currently Amended) 10. A link resource transmission system, wherein the transmission system comprises a first node connected to a controller and a second node, wherein
the first node floods first control routing information, wherein the first control routing information comprises an identifier of an area in which the first node is located; 
30the second node floods second control routing information, wherein the second control routing information comprises an identifier of an area in which the second node is located;

5when the identifier of the area in which the first node is located is consistent with the identifier of the area in which the second node is located, the first node transmits link data information of the first node to the second node;
the first node transmits the link data information of the first node to the controller;
the first node receives an area identifier update instruction from the controller, wherein the area identifier update instruction comprises an updated identifier of an area in which the first 25node is located; 
the first node suspends transmitting the link data information of the first node to the second node; 
the first node determines, through comparison, whether the updated identifier of the area in which the first node is located is consistent with the identifier of the area in which the second node is located; and 26Attorney Docket 5848-00229-US 
when the updated identifier of the area in which the first node is located is consistent with the identifier of the area in which the second node is located, the first node transmits the link data information of the first node to the second node.”

Allowable Subject Matter
Claims 1, 3, 5, 6, 8 – 11, 13, and 14 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance.
Independent claims 1, 5, and 10 recite similar subject matter and are allowed under the same rationale. Reference is made herein to claim 1 as the representative claim.

As amended, claim 1 specifically requires receiving, by the first node, an area identifier update instruction from the controller, wherein the area identifier update instruction comprises an updated identifier of an area in which the first node is located, suspending, by the first node, transmitting the link data information of the first node to the second node, determining, by the first node through comparison, whether the updated identifier of the area in which the first node is located is consistent with the identifier of the area in which the second node is located, and when the updated identifier of the area in which the first node is located is consistent with the identifier of the area in which the second node is located, resuming transmitting, by the first node, the link data information of the first node to the second node.
Claim 1 is allowed as the prior art, taken alone or in combination, fails to teach, suggest, or render obvious the subject matter of claim 1 as amended. The prior art fails to teach claim 1 considered as a whole and further fails to teach the amended subject matter. 
Jayabalan et al. (US 2016/0352623 A1), hereinafter “Jayabalan”, is almost a 102 for the independent claims. Jayabalan teaches each node in a network is configured to multicast a hello message comprising its unique node ID and its cluster ID (Jayabalan Paragraph [0044]), wherein each node then receives a hello message from the flood and compares the cluster ID in the message with its own cluster ID (Jayabalan Paragraphs [0045 – 0046]). If the cluster IDs match, the nodes synchronize database information (Jayabalan Paragraphs [0045 – 0046]). Jayabalan fails to teach receiving, by the 
Vaidyanathan et al. (US 2011/0185047 A1), hereinafter “Vaidyanathan”, teaches a management cluster comprising a set of nodes stores its own configuration file and the configuration file of other nodes in the network (Vaidyanathan Paragraph [0017]). The configuration file comprises unique device identifier and a shared identifier which identifies the cluster (the management cluster) (Vaidyanathan Paragraph [0035]). The nodes in the network flood link state advertisements (LSAs) to the other nodes and use the flooded information to communicate with other nodes in the same IGP area by checking the flooded messages for the same shared identifier (Vaidyanathan Paragraphs [0039] and [0041 – 0042]). Nodes that find a match with the flooded shared identifier then exchange LSA transfers of their configuration files within the management cluster (Vaidyanathan Paragraph [0043]). Vaidyanathan fails to remedy the deficiencies of Jayabalan and further fails to teach or suggest receiving, by the first node, an area identifier update instruction from the controller, wherein the area identifier update instruction comprises an updated identifier of an area in which the first node is located, suspending, by the first node, transmitting the link data information of the first node to the second node, determining, by the first node through comparison, whether the updated identifier of the area in which the first node is located is consistent with the identifier of the area in which the second node is located, and when the updated identifier of the area in which the first node is located is 
Skalecki (US 2016/0164739 A1) teaches using flooding of change parameters associated with a link to updated a topology database within a network (Skalecki Paragraph [0005]). Skalecki further teaches the network including an SDN controller, wherein the SDN controller receives updates from the nodes and updates the network topology with new link information (Skalecki Paragraphs [0016] and [0026]). Skalecki fails to remedy the deficiencies within the prior art, and fails to teach or suggest receiving, by the first node, an area identifier update instruction from the controller, wherein the area identifier update instruction comprises an updated identifier of an area in which the first node is located, suspending, by the first node, transmitting the link data information of the first node to the second node, determining, by the first node through comparison, whether the updated identifier of the area in which the first node is located is consistent with the identifier of the area in which the second node is located, and when the updated identifier of the area in which the first node is located is consistent with the identifier of the area in which the second node is located, resuming transmitting, by the first node, the link data information of the first node to the second node.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459